Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Claim Objections
Claims 10-15, 17-26 objected to because of the following informalities:  Regarding the claims marked with the status indicator of currently amended, the changes made are unmarked and therefore are not properly amended. To be considered properly amended, the changes in the claim must be underlined or struck through to indicate additions and deletions to the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding the limitations of the first and second computer wirelessly connected to the game device to permit data communication therebetween, it is not disclosed how the game device and computers would achieve such function of data communication therebetween since all that is disclosed is a container with a sensor generating a signal and a transmitter but does not explain how the structure of a container with a sensor and transmitter would then be able to allow for data communication therebetween, as the game device lacks a processor for data processing, and at best can send a signal from the transmitter, but has no ability to receive data communication from a computer, as there is no receiving type hardware.  
Regarding the Wands factors concerning whether the subject matter was enabled, it is noted (a) the breadth of the claims simply state the game device and first and second computers are wirelessly connected to permit data communication but goes no further (b) the level of one of ordinary skill would not be sure how to make and use the container with a sensor and transmitter for being able to receive data communication from a first and second computer as it appears to lack hardware for receiving , (c) the disclosure of a working example is absent since all that is stated is the game device that has a sensor and transmitter and since data communication between the game device and computer would require some type of receiver, it would not be possible to extrapolate how the data communication is achieved and lastly (d) the quantity of experimentation would be undue since the disclosure only provides guidance that the container has a sensor and transmitter and one of ordinary skill in the art would not be sure how the data communication between a first and second computer and game device would take place and would have to experiment with various structures and methods.
Therefore, since the claimed limitations do not meet the factors set forth in In Re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the claim is not enabled. 
Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding the limitations of the first game device is wirelessly connected to the second game device for data communication, it is not disclosed how the game device and computers would achieve such function of data communication therebetween since all that is disclosed is a container with a sensor generating a signal and a transmitter but does not explain how the structure of a container with a sensor and transmitter would then be able to allow for data communication therebetween, as the game device lacks a processor for data processing, and at best can send a signal from the transmitter, but has no ability to receive data communication, as there is no receiving type hardware.  
Regarding the Wands factors concerning whether the subject matter was enabled, it is noted (a) the breadth of the claims simply state the game device and first and second game devices are wirelessly connected to permit data communication but goes no further (b) the level of one of ordinary skill would not be sure how to make and use the container with a sensor and transmitter for being able to receive data communication as it appears to lack hardware for receiving , (c) the disclosure of a working example is absent since all that is stated is the game device that has a sensor and transmitter and since data communication between the game devices would require some type of receiver, it would not be possible to extrapolate how the data communication is achieved and lastly (d) the quantity of experimentation would be undue since the disclosure only provides guidance that the container has a sensor and transmitter and one of ordinary skill in the art would not be sure how the data communication between a first and second game device would take place and would have to experiment with various structures and methods.
Therefore, since the claimed limitations do not meet the factors set forth in In Re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the claim is not enabled. 
Claims 21-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding the limitations of the game device sending a command to the first computer, wherein the command is to actuate a counter of the first computer, and sending a status from the game device to the first computer it is not disclosed how the game device would achieve such function of sending commands and statuses to a first computer since all that is disclosed is a container with a sensor generating a signal and a transmitter but does not explain how the structure of a container with a sensor and transmitter has the ability to create a command and status to then transmit to a first computer.
Regarding the Wands factors concerning whether the subject matter was enabled, it is noted (a) the breadth of the claims simply state the game device sends commands and statuses but goes no further (b) the level of one of ordinary skill would not be sure how to make and use the container with a sensor and transmitter to create the claimed commands and statuses, (c) the disclosure of a working example is absent since all that is stated is the game device sends a command and statuses to a first computer and since there are a multitude of ways to create commands and status identifiers, it would not be possible to extrapolate how the container is creating the claimed commands and statuses n the instant invention and lastly (d) the quantity of experimentation would be undue since the disclosure only provides guidance that the container sends commands and statuses to a first computer and one of ordinary skill in the art would not be sure how the creation of said commands and statuses would be done and would have to experiment with various structures and methods.
Therefore, since the claimed limitations do not meet the factors set forth in In Re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the claim is not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15, 17-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation of “a sensor disposed relative to the container cover and configured to detect interaction of a game object with at least one of the container and the container cover” is not well defined as it is unclear how the sensor would still detect interaction of a game object with the container if the container cover is removed, as the claim previously states the container cover is removable. Therefore, it appears the sensor would fail to work as intended if the container cover is removed from the device. Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-14, 17, 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (U.S. 5762569) in view of Mason (U.S. 20160091285) in further view of Moffat (U.S. 20020087223)
Regarding claim 10, Hale discloses a game system, comprising: 
a game device for converting a container into a game figure to simulate an interactive game, including:
a container cover removably attached to the container and having the shape of the game figure (Fig. 1, game figure 34, 12); 
a sensor (Fig. 3, sensor 22) disposed relative to the container cover and configured to (i) detect interaction (Fig. 3, Lns. 25-30,  sensor generates electrical signal in response to vibration, force or motion) of a game object with at least one of the container and the container cover and (ii) generate a signal in response to the detection (Fig. 3, Lns. 25-30, sensor generates electrical signal in response to vibration, force or motion); 
a transmitter (Col. 3 Lns. 49-55, sensor electrically coupled to feedback device, i.e. transmitter is inherent in electrical coupling in order to transmit signal from sensor to feedback device) configured to receive the signal from the sensor; 
a sensory feedback device (Col. 3 Lns. 30-35, feedback device 24) configured to receive the signal from the transmitter and convert the signal into a sensory stimulus (Col. 3 Lns. 30-45, sound effects generated provide feedback) that provides feedback to a user; 
However, Hale does not disclose wirelessly transmit the signal;
a first computer in communication with the sensory feedback device and configured to receive the signal from the transmitter; 
and software executing on the computer for receiving the signal from the transmitter and for sending a command to the sensory feedback device to change a setting thereof
at least one second computer wirelessly connected with the first computer for data communication therebetween. 
Mason discloses wirelessly transmit the signal (Par. 75, device linked wirelessly to receive controls from smartphone or PC)
a first computer (Par. 80, sensor on target wirelessly in contact with mobile computer) in communication with the sensory feedback device and configured to receive the signal from the transmitter; 
and software executing on the computer for receiving the signal from the transmitter and for sending a command to the sensory feedback device to change a setting thereof (Par. 62, software on computer can adjust settings)
However, Mason does not disclose at least one second computer wirelessly connected with the first computer for data communication therebetween. 
Moffat discloses at least one second computer wirelessly connected with the first computer for data communication therebetween (Par. 10, first computer 12 communicates with second computer 16, and likewise second computer 16 can transmit to first computer 12). It is noted that while Moffat discloses reference figure 12 as a server, as the claim only states “one second computer” one of ordinary skill would readily recognize the server as disclosed in Moffat would be a type of computer and therefore reads on the limitation of the claimed “second computer”. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wired connection of Hale with wireless transmission feature between the sensor and feedback device, as taught by Mason to provide Hale with the advantage of convenient data transmission through wireless communication to eliminate the use of unnecessary wires. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the transmission equipment between the sensor and feedback device of Hale with wireless transmission feature between the computers, as taught by Moffat to provide Hale with the advantage of convenient data transmission through wireless communication to eliminate the use of unnecessary wires. 
Regarding claim 11, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
Hale further discloses the sensory feedback device is an audio speaker (Col. 3 Lns. 25-45, feedback is optional sound effects, necessarily incorporates speaker).
Regarding claim 12, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
However, Hale does not disclose the sensory feedback device is connectable with the game device via Bluetooth 
Mason discloses the sensory feedback device is connectable with the game device via Bluetooth (Par. 63, smartphone equipped with Bluetooth, smartphone has sensory feedback)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with Bluetooth communication between the game object and sensor, as taught by Mason to provide Hale with the advantage of simple wireless communication between a game object and the target device. 
Regarding claim 13, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Hale does not disclose the first computer and the second computer are each a smartphone or tablet wirelessly connected to the game device to permit data communication therebetween; 
and wherein the first computer and the second computer are each configured to run an application that provides a user interface for data communication with the game device.
Mason discloses the first computer is a smartphone or tablet (Fig. 9, smartphone or tablet 938) wirelessly connected to the game device to permit data communication therebetween; 
and wherein the computer is configured to run an application that provides a user interface for data communication with the game device (Par. 56, mobile application used on computing device)
Mason discloses that the device can be connected into a wireless network such that the device can be controlled by a smartphone or pc and while Mason does not explicitly disclose the second computer is a smartphone or tablet and configured to run an application that provides a user interface, when Mason is taken in combination with Moffat, which discloses it is known to connect multiple computers, one of ordinary skill would readily recognize that a second smartphone or tablet would be a matter of duplication of parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B). It is noted that the disclosure provides no further guidance into the second computer other than that it is wirelessly connected to the first computer for data communication therebetween and therefore would have been obvious to duplicate the smartphone of Mason to provide multiple users control. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of wireless control of the device to simplify connection between a user and the device. 
Regarding claim 14, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Hale does not disclose the sensory feedback device is an audio speaker of the first computer. 
Mason discloses the sensory feedback device is an audio speaker (Par. 63, smartphone would have audio speaker) of the first computer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone playback, as taught by Mason to provide Hale with the advantage of producing audio from a desired source. 
Regarding claim 17, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10.
However, Hale does not disclose the first computer is configured to send a command to the sensory feedback device to change a setting of the sensory feedback device.
Mason discloses the first computer is configured to send a command to the sensory feedback device to change a setting of the sensory feedback device (Par. 63-64, smartphone would be fully capable of sending command to sensory feedback device) and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of easy control of the sensory feedback device by a user’s phone or computer.  
Regarding claim 19, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Hale discloses wherein the sensor detects interaction of the game object with at least one of the container and the container cover during each of the successful actions the user performed (Fig. 3, Lns. 25-30, sensor generates electrical signal in response to vibration, force or motion)
However, Hale does not disclose the first computer displays a running count corresponding to a number of successful actions a user performed
Mason discloses the first computer (Par. 63, smartphone or tablet) and while Mason does not explicitly disclose the function of lays a running count corresponding to a number of successful actions a user performed, Mason provides the claimed structure of the first computer and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device to display various information. 
Regarding claim 20, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 19
	However, Hale does not disclose the first computer saves the running count to a database
Mason discloses a database (Par. 64, database) and while does not explicitly disclose the first computer saves the running count to a database, Mason provides the claimed structure of the first computer and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device. 
Regarding claim 21, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10
	However, Hale does not disclose the first computer is configured to receive a command from the game device. 
Mason discloses the first computer and game device and while Mason does not explicitly disclose the first computer is configured to receive a command from the game device, Mason provides the claimed structure of the first computer and game device and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device. 
Regarding claim 22, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 21
	However, Hale does not disclose the command is a command to actuate a counter of the first computer.  
Mason discloses the first computer and while Mason does not explicitly disclose the command is a command to actuate a counter of the first computer, Mason provides the claimed structure of the first computer and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device. 
Regarding claim 23, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10
	However, Hale does not disclose the first computer and the second computer are each configured to receive a command from the game device; and wherein the command is a command to actuate respective counters of the first computer and second computer. 
Mason (as modified by Moffat) discloses the first computer and the second computer and while Mason does not explicitly disclose the first computer and the second computer are each configured to receive a command from the game device; and wherein the command is a command to actuate respective counters of the first computer and second computer, Mason (as modified by Moffat) provides the claimed structure of the first computer and second computer and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device. 
Regarding claim 24, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10
	However, Hale does not disclose the first computer is configured to receive a status from the game device which indicates whether the game device is currently activated.   
Mason discloses the first computer and while Mason does not explicitly disclose the first computer is configured to receive a status from the game device which indicates whether the game device is currently activated, Fasbender provides the claimed structure of the first computer and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device. 
Regarding claim 25, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10
	However, Hale does not disclose the first computer is configured to receive a status from the game device which indicates a last time the game device was activated.   
Mason discloses the first computer and while Mason does not explicitly disclose the first computer is configured to receive a status from the game device which indicates a last time the game device was activated, Fasbender provides the claimed structure of the first computer and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device. 
Regarding claim 26, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10
	However, Hale does not disclose the first computer is configured to receive a status from the game device which indicates a time when the game device is will activate.   
Mason discloses the first computer and while Mason does not explicitly disclose the first computer is configured to receive a status from the game device which indicates a time when the game device is will activate, Mason provides the claimed structure of the first computer and would be fully capable of the claimed function and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game object and sensor of Hale with smartphone control, as taught by Mason to provide Hale with the advantage of providing a multifunctional computer device. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (U.S. 5762569), Mason (U.S. 20160091285) and Moffat (U.S. 20020087223) in view of Fasbender (U.S. 20190030452)
Regarding claim 18, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Hale does not disclose the setting is a selection of a selection of a pre-recorded audio file from a database storing a plurality of a pre-recorded audio files 
Fasbender discloses the setting is a selection of a selection of a pre-recorded audio file from a database storing a plurality of a pre-recorded audio files (Par. 22, library of databases store audio files for playback).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the audio playback of Hale with a database of audio files, as taught by Fasbender to provide Hale with the advantage of a numerous number of audio options for playback. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hale (U.S. 5762569), Mason (U.S. 20160091285) and Moffat (U.S. 20020087223) in view of Rutledge (U.S. 10940379)
Regarding claim 15, Hale discloses the claimed invention substantially as claimed, as set forth above in claim 10.
Hale discloses the game device is a first game device (Fig. 3, first game device)
However, Hale does not disclose the game system further comprises at least one second game device; wherein the first game device is wirelessly connected with the at least one second game device for data communication therebetween. 
Rutledge discloses the game system further comprises at least one second game device (Fig. 2, multiple game devices 201, 202, 203); 
wherein the first game device is wirelessly connected with the at least one second game device for data communication therebetween (Fig. 2, wireless communication between devices 201, 202, 203)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the game device of Hale with multiple game devices, as taught by Rutledge to provide Hale with the advantage of easy data communication between game devices. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-15, 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s remarks directed towards Hale and Fasbender for the same reasons as discussed in the previous remarks filed November 24, 2021, it is argued that as no new arguments are currently presented towards Hale and Fasbender, the examiner’s arguments presented in the final action dated from 2/18/2022 still apply to applicant’s remarks, and therefore for sake of brevity, will not be repeated here as the arguments remain the same. 
As the arguments were directed towards Baum, which is no longer used, the arguments are moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/               Primary Examiner, Art Unit 3711